DETAILED ACTION
Claims 1-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 18, 2020, and July 8, 2020, have been entered.

Drawings
Replacement FIG.12, submitted on August 18, 2018, is objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, 
The first “I” in “INSTRUCTION QUEUE” is incomplete in some instances.
The ‘S’ in “STORE” is incomplete.
The ‘f’ in “132f” is difficult to perceive.
The long vertical line in the left margin should be deleted.
Replacement FIGs.1-11, submitted on February 26, 2018, are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), despite appearing black to the naked eye.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.  While the drawings were not objected to before, the examiner has since determined a way to fairly easily convert this set of drawings to black and white, thereby improving quality.  Please perform the following:

1.	Open the PDF drawings file with Adobe Acrobat DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);

3.	Select “Microsoft Print to PDF” as the printer.  If this option is unavailable, the subsequent steps will not work, and the examiner would be willing to perform the conversion for applicant and provide applicant with the final drawings (except FIG.12) by email if applicant submits an authorization for internet communications (e.g. form PTO/SB/439, available at http://www.uspto.gov/patent/patents-forms).  See MPEP 502.03;
4.	Check "Print in grayscale (black and white)";
5.	Click “Print”.  The resulting PDF should comprise only black and white drawings.
6.	Please review the drawings for potential unintended consequences of conversion.
		NOTE: The examiner notes that this particular workaround is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 10, replace “is” with --are-- to correct grammar.
In line 18, replace “are” with --is-- to correct grammar.
All claims dependent on claim 1 are objected to for their dependency on an objected-to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 10, lines 8-10, both instances of “the instruction data”, which could refer to the instruction data in line 3 or 6.
In claim 11, “the instruction data” for similar reasons as above.
In claim 14, “the instruction data” for similar reasons as above.
Claims 11-14 are rejected for being dependent on an indefinite claim.

Allowable Subject Matter
Claims 1-19 are allowed over the prior art.
Regarding claim 1, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, a processor having an architecture including a pre-execution pipeline, the pre-execution pipeline decoding instruction data to determine a resource requirement; dispatching the same instruction data to the resource queue when the number of available credits meets the resource requirement; and after dispatching the first instruction data to the resource queue and when the corresponding resources of interest are physically available, using the at least one resource of interest in relation with the instruction data.
Regarding claim 10, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, the claimed queue and updating values stored in said plurality of hardware credit storage elements when instruction data is added to and removed from said queue, wherein the number of available credits exceeds a physical quantity of said resource of interest.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David J. Huisman/Primary Examiner, Art Unit 2183